Citation Nr: 0416169	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-14 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from April 1974 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision, in pertinent part, denied 
service connection for PTSD.

This claim is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran claims that he has PTSD as a result of in-service 
stressors.  The veteran's alleged in-service stressors are 
that his infant son died while he was in basic training, and 
his cousin, alternately referred to as his brother, died 
while serving with the veteran in Germany.  The veteran 
stated that he accompanied his relative's body home for 
burial.  The Board notes that, in a January 2003 statement, 
the veteran's wife stated that the veteran joined the 
military after the death of his infant son.  There are 
currently no records in the claims file that verify the 
veteran's claims.  Neither are there indications of record 
that the RO has attempted to verify such claims.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where, as here, a veteran did not 
engage in combat with the enemy, his uncorroborated 
testimony, by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other credible supporting evidence 
to corroborate his testimony as to the occurrence of the 
claimed stressors.  See Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70 (1994); 38 C.F.R. 
§ 3.304(f) (2003).  Additional development is therefore 
required.


Accordingly, the claim is REMANDED for the following:


1.  The RO should review the file and 
prepare a summary of all of the 
veteran's claimed stressors, including 
the name of the veteran's relative who 
is reported to have died while serving 
in Germany with the veteran.  An 
attempt to corroborate whether the 
veteran's relative died while the 
veteran was in service, and whether the 
veteran escorted his relatives body 
from Germany to the United States must 
be made through the U.S. Armed Services 
Center for Research of Unit Records 
USASCRUR at 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150- 3197.  
If referral to USASCRUR or other 
pertinent sources is to no avail, the 
RO should advise the veteran to submit 
alternate forms of evidence to support 
his claim of service connection for 
PTSD in compliance with the 
notification requirements in Dixon v. 
Derwinski, 3 Vet. App. 261, 263- 64 
(1992).  Such records could include a 
copy of his son's death certificate, as 
well as copies of any documentation 
pertinent to his relative's death.  All 
attempts to obtain the records should 
be documented in the claims file.

2.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




